UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 28, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-14035 Stage Stores, Inc. (Exact name of registrant as specified in its charter) NEVADA 91-1826900 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10201 Main Street, Houston, Texas (Address of principal executive offices) (Zip Code) (800) 579-2302 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of August 25, 2012, there were 31,460,168 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets July 28, 2012 and January 28, 2012 3 Condensed Consolidated Statements of Operations and Comprehensive Income Thirteen and Twenty-Six Weeks Ended July 28, 2012 and July 30, 2011 4 Condensed Consolidated Statements of Cash Flows Twenty-Six Weeks Ended July 28, 2012 and July 30, 2011 5 Condensed Consolidated Statement of Stockholders’ Equity Twenty-Six Weeks Ended July 28, 2012 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART IIOTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 30 Table of Contents References to a particular year are to Stage Stores, Inc.’s fiscal year, which is the 52- or 53-week period ending on the Saturday closest to January 31st of the following calendar year. For example, a reference to “2011” is a reference to the fiscal year ended January 28, 2012 and a reference to “2012” is a reference to the fiscal year ending February 2, 2013.2011 was a 52-week year and 2012 is a 53-week year. PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Stage Stores, Inc. Condensed Consolidated Balance Sheets (in thousands, except par value) (Unaudited) July 28, 2012 January 28, 2012 ASSETS Cash and cash equivalents $ $ Merchandise inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and leasehold improvements, net Intangible asset Other non-current assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable $ $ Current portion of debt obligations Accrued expenses and other current liabilities Total current liabilities Long-term debt obligations Other long-term liabilities Total liabilities Commitments and contingencies Common stock, par value $0.01, 100,000 shares authorized, 31,230 and 30,444 shares issued, respectively Additional paid-in capital Less treasury stock - at cost, 4 and 0 shares, respectively ) ) Accumulated other comprehensive loss ) ) Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Stage Stores, Inc. Condensed Consolidated Statements of Operations and Comprehensive Income (in thousands, except per share data) (Unaudited) Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Net sales $ Cost of sales and related buying, occupancy and distribution expenses Gross profit Selling, general and administrative expenses Store opening costs Interest expense, net of income of $0 and $2 for the thirteen weeks and $0 and $24 for the twenty-six weeks, respectively Income before income tax Income tax expense Net income $ Other comprehensive income: Amortization of employee benefit related costs net of tax of $39 and $15, for the thirteen weeks and $79 and $30 for the twenty-six weeks, respectively 64 25 49 Total other comprehensive income 64 25 49 Comprehensive income $ Basic and diluted earnings per share data: Basic earning per share $ Basic weighted average shares outstanding Diluted earnings per share $ Diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 Table of Contents Stage Stores, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Loss on retirements of property and equipment and impairment of long-lived assets - Deferred income taxes 79 Tax (deficiency) benefits from stock-based compensation ) Stock-based compensation expense Amortization of debt issuance costs Excess tax benefits from stock-based compensation ) ) Deferred compensation obligation 54 89 Amortization of employee benefit related costs 79 Construction allowances from landlords Changes in operating assets and liabilities: Increase in merchandise inventories ) ) Decrease in other assets Increase (decrease) in accounts payable and other liabilities ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Additions to property, equipment and leasehold improvements ) ) Proceeds from retirements of property and equipment - 93 Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from revolving credit facility borrowings Payments of revolving credit facility borrowings ) ) Payments of long-term debt obligations ) ) Payments of debt issuance costs - ) Repurchases of common stock ) ) Proceeds from exercise of stock awards Excess tax benefits from stock-based compensation Cash dividends paid ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $ $ Unpaid liabilities for capital expenditures $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents Stage Stores, Inc. Condensed Consolidated Statement of Stockholders’ Equity For the Twenty-Six Weeks Ended July 28, 2012 (in thousands, except per share data) (Unaudited) Accumulated Common Additional Treasury Other Stock Paid-in Stock Comprehensive Retained Shares Amount Capital Shares Amount Loss Earnings Total Balance, January 28, 2012 $ $ - $ ) $ ) $ $ Net income - Amortization of employee benefit related costs, net of tax of $79 - Dividends on common stock, $0.18 per share - ) ) Deferred compensation - - 54 - ) - - - Repurchases of common stock - - - 4 ) - - ) Issuance of equity awards, net 8 - Tax withholdings paid for net settlement of stock awards - - ) - ) Stock-based compensation expense - Tax deficiency from stock-based compensation - - ) - ) Balance, July 28, 2012 $ $ 4 $ ) $ ) $ $ The accompanying notes are an integral part of these financial statements. 6 Table of Contents Stage Stores, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying Condensed Consolidated Financial Statements (Unaudited) of Stage Stores, Inc. and subsidiaries (“Stage Stores” or the “Company”) have been prepared in accordance with Rule 10-01 of Regulation S-X and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for complete financial statements. Those adjustments that are, in the opinion of management, necessary for a fair presentation of the results of the interim periods have been made. The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year. The Condensed Consolidated Financial Statements (Unaudited) should be read in conjunction with the Audited Consolidated Financial Statements and notes thereto filed with Stage Stores’ Annual Report on Form 10-K for the year ended January 28, 2012. References to a particular year are to Stage Stores’ fiscal year, which is the 52- or 53-week period ending on the Saturday closest to January 31st of the following calendar year. For example, a reference to “2011” is a reference to the fiscal year ended January 28, 2012 and a reference to “2012” is a reference to the fiscal year ending February 2, 2013. References to “current year” pertain to the twenty-six weeks ended July 28, 2012, and references to “prior year” pertain to the twenty-six weeks ended July 30, 2011. Stage Stores is a Houston, Texas-based retailer which operates both department and off-price stores. Its department stores, which operate under the Bealls, Goody’s, Palais Royal, Peebles and Stage nameplates, offer moderately priced, nationally recognized brand name and private label apparel, accessories, cosmetics and footwear for the entire family. Its off-price stores, which are called Steele’s, offer brand name family apparel, accessories, footwear and home merchandise at significant savings to department store prices. As of July 28, 2012, the Company operated 834 stores located in 40 states. The Company also has an eCommerce website. Recent Accounting Standards. In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, to improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and International Financial Reporting Standards (“IFRS”). ASU 2011-04 clarifies existing fair value measurement and disclosure requirements, amends certain fair value measurement principles and requires additional disclosures about fair value measurements. For public companies, the amendments in ASU 2011-04 were effective for fiscal years and interim periods beginning after December 15, 2011. The adoption of ASU 2011-04 did not have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income, which eliminates the current option to present components of other comprehensive income as part of the statements of changes in stockholders’ equity and requires entities to present comprehensive income in either a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments do not change the components of other comprehensive income. For public companies, the new disclosure requirements were effective for fiscal years and interim periods beginning after December 15, 2011.The Company adopted ASU 2011-05 on January 29, 2012 and has presented comprehensive income in a single continuous statement. 7 Table of Contents 2. Stock-Based Compensation As approved by the Company’s shareholders, the Company established the Amended and Restated 2001 Equity Incentive Plan (the “2001 Equity Incentive Plan”) and the Second Amended and Restated 2008 Equity Incentive Plan (the “2008 Equity Incentive Plan” and collectively with the 2001 Equity Incentive Plan, the “Equity Incentive Plans”) to reward, retain and attract key personnel. The Equity Incentive Plans provide for grants of nonqualified or incentive stock options, stock appreciation rights (“SARs”), performance shares or units, stock units and stock grants. To fund the 2001 and 2008 Equity Incentive Plans, 12,375,000 and 4,550,000 shares of the Company’s common stock were reserved for issuance upon exercise of awards, respectively. The following table summarizes stock-based compensation expense by type of grant for each period (in thousands): Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Stock options and SARs $ Non-vested stock Performance shares Total compensation expense Related tax benefit ) $ As of July 28, 2012, the Company had unrecognized compensation cost of $18.7 million related to stock-based compensation awards granted. That cost is expected to be recognized over a weighted average period of 2.7 years. Stock Options and SARs The Company historically granted shares of stock options and SARs to its employees and members of management.The right to exercise stock options and SARs generally vests over four years from the date of grant, with 25% vesting at the end of each of the first four years following the date of grant.Stock options and SARs are settled by issuance of common stock.Stock options issued prior to January 29, 2005 will generally expire, if not exercised, within ten years from the date of the grant, while stock options and SARs granted after that date generally expire, if not exercised, within seven years from the date of grant.No stock options or SARs were granted during the twenty-six weeks ended July 28, 2012. The weighted average grant date fair value for SARs granted during the twenty-six weeks ended July 30, 2011 was $8.69. The following table provides the significant weighted average assumptions used in determining the estimated fair value, at the date of grant under the Black-Scholes option-pricing model, of SARs granted during the twenty-six weeks ended July 30, 2011: Twenty-Six Weeks Ended July 30, 2011 Expected volatility 63.4% - 63.7% Weighted average volatility 63.6% Risk-free rate 1.5% - 1.9% Expected life (in years) Expected dividend yield 1.6% - 1.9% 8 Table of Contents The expected volatility was based on historical volatility for a period equal to the award’s expected life. The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant. The expected life (estimated period of time outstanding) was estimated using the historical exercise behavior of employees. The expected dividend yield was based on the current dividend payout activity and the market price of the Company’s stock. The following table summarizes information about stock options and SARs outstanding under the Equity Incentive Plans as of July 28, 2012 and changes during the twenty-six weeks ended July 28, 2012: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (in thousands) Outstanding at January 28, 2012 $ Exercised ) Forfeited ) Outstanding at July 28, 2012 $ $ Vested or expected to vest at July 28, 2012 $ $ Exercisable at July 28, 2012 $ $ The following table summarizes information about non-vested stock option awards and SARs outstanding as of July 28, 2012 and changes during the twenty-six weeks ended July 28, 2012: Stock Options/SARs Number of Shares Weighted Average Grant Date Fair Value Non-vested at January 28, 2012 $ Vested ) Forfeited ) Non-vested at July 28, 2012 $ The aggregate intrinsic value of stock options and SARs, defined as the amount by which the market price of the underlying stock on the date of exercise exceeds the exercise price of the award, exercised during the twenty-six weeks ended July 28, 2012 and July 30, 2011, was $2.9 million and $4.1 million, respectively. Non-vested Stock The Company grants shares of non-vested stock to its employees, members of management and independent directors.The non-vested stock converts one for one to common stock at the end of the vesting period at no cost to the recipient to whom it is awarded.The vesting period of the non-vested stock ranges from one to four years from the date of grant. 9 Table of Contents The following table summarizes information about non-vested stock granted by the Company as of July 28, 2012 and changes during the twenty-six weeks ended July 28, 2012: Non-vested Stock Number of Shares Weighted Average Grant Date Fair Value Outstanding at January 28, 2012 $ Granted Vested ) Forfeited ) Outstanding at July 28, 2012 $ The aggregate intrinsic value of non-vested stock that vested during the current year was $2.1 million. The payment of the employees’ tax liability for a portion of the vested shares was satisfied by withholding shares with a fair value equal to the tax liability.As a result, the actual number of shares issued was 115,406. Performance Shares The Company grants performance shares to members of senior management, at no cost to the recipient, as a means of rewarding them for the Company’s long-term performance based on shareholder return performance measures.The actual number of shares that could be issued ranges from zero to a maximum of two times the number of granted shares outstanding as reflected in the table below. The actual number of shares issued is determined by the Company’s shareholder return performance relative to a specific group of companies over a three-year performance cycle.Compensation expense, which is recorded ratably over the vesting period, is based on the fair value at grant date and the anticipated number of shares of the Company’s common stock, which is determined on a Monte Carlo probability model.Grant recipients do not have any shareholder rights until the granted shares have been issued. The following table summarizes information about the performance shares that remain outstanding as of July 28, 2012: Target Shares Target Shares Target Shares Target Shares Weighted Average Outstanding Granted Forfeited Outstanding Grant Date Period at During During at Fair Value Granted January 28, 2012 Current Year Current Year July 28, 2012 Per Share - ) $ - ) - - Total ) During the current year, 40,314 shares, with an aggregate intrinsic value of $0.7 million, vested related to the 2009 performance share grant.The payment of the recipients’ tax liability of approximately $0.2 million was satisfied by withholding shares with a fair value equal to the tax liability.As a result, the actual number of shares issued was 29,650. 10 Table of Contents 3. Debt Obligations Debt obligations as of July 28, 2012 and January 28, 2012 consist of the following (in thousands): July 28, 2012 January 28, 2012 Revolving Credit Facility $ $ Equipment financing notes - Finance lease obligations Total debt obligations Less: Current portion of debt obligations Long-term debt obligations $ $ The Company has a $250.0 million senior secured revolving credit facility that matures on June 30, 2016 (the “Revolving Credit Facility”). The Revolving Credit Facility includes an uncommitted accordion feature to increase the size of the facility to $350.0 million. Borrowings under the Revolving Credit Facility are limited to the availability under a borrowing base that is determined principally on eligible inventory as defined by the Revolving Credit Facility agreement. The daily interest rates under the Revolving Credit Facility are determined by a prime rate, or Eurodollar rate plus an applicable margin, as set forth in the Revolving Credit Facility agreement. Inventory and cash and cash equivalents are pledged as collateral under the Revolving Credit Facility. The Revolving Credit Facility is used by the Company to provide financing for working capital, capital expenditures, interest payments and other general corporate purposes, as well as to support its outstanding letters of credit requirements. For the twenty-six weeks ended July 28, 2012, the weighted average interest rate on outstanding borrowings and the average daily borrowings under the Revolving Credit Facility were 2.0% and $27.3 million, respectively. The Company also issues letters of credit under the Revolving Credit Facility to support certain merchandise purchases and to collateralize retained risks and deductibles under various insurance programs. At July 28, 2012, the Company had outstanding letters of credit totaling approximately $5.4 million. These letters of credit expire within twelve months of issuance. Excess borrowing availability under the Revolving Credit Facility at July 28, 2012, net of letters of credit outstanding, was $203.8 million. The Revolving Credit Facility contains covenants which, among other things, restrict, based on required levels of excess availability, (i) the amount of additional debt or capital lease obligations, (ii) the payment of dividends and repurchase of common stock under certain circumstances and (iii) related party transactions. The Revolving Credit Facility also contains a fixed charge coverage ratio covenant in the event excess availability is below a defined threshold or an event of default has occurred. At July 28, 2012, the Company was in compliance with all of the debt covenants of the Revolving Credit Facility and expects to remain in compliance during fiscal year 2012. On May 21, 2012, the Company repaid the outstanding balance of its equipment financing notes which bore interest ranging from 4.6% to 6.0% byutilizing lower cost Revolving Credit Facility borrowings. The Company paid approximately $14.0 million, which included $0.1 million in prepayment penalty fees. 11 Table of Contents 4. Earnings per Share Basic earnings per share is computed using the weighted average number of common shares outstanding during the measurement period.Diluted earnings per share is computed using the weighted average number of common shares as well as all potentially dilutive common share equivalents outstanding during the measurement period. Under Accounting Standards Codification (“ASC”) 260-10, Earnings Per Share, non-vested stock grants that contain non-forfeitable rights to dividends or dividend equivalents are considered participating securities and are included in the calculation of basic and diluted earnings per share pursuant to the two-class method.The two-class method determines earnings per share for each class of common stock and participating securities according to dividends or dividend equivalents and their respective participation rights in undistributed earnings.Earnings per share has been calculated under the two-class method. The following tables show the computation of basic and diluted earnings per share for each period (in thousands, except per share amounts): Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Basic EPS: Net income $ Less: Allocation of earnings to participating securities ) Net income allocated to common shares Basic weighted average shares outstanding Basic EPS $ Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Diluted EPS: Net income $ Less: Allocation of earnings to participating securities ) Net income allocated to common shares Basic weighted average shares outstanding Add: Dilutive effect of stock awards Diluted weighted average shares outstanding Diluted EPS $ The following table illustrates the number of stock options and SARs that were outstanding, but not included in the computation of diluted earnings per share because the exercise price of the stock options and SARs was greater than the average market price of the Company’s common shares (in thousands): Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Number of anti-dilutive stock options and SARs outstanding 12 Table of Contents 5. Stockholders’ Equity On June 11, 2012, the Company announced that its Board of Directors (“the Board”) approved an 11% increase in the Company’s quarterly cash dividend rate to $0.10 cents per share from the previous quarterly rate of $0.09 cents per share.The new quarterly rate of $0.10 cents per share is applicable to dividends declared by the Board after June 20, 2012.In the current year, the Company has paid cash dividends totaling $5.6 million.On August 24, 2012, the Board declared a quarterly cash dividend of $0.10 cents per share, payable on September 19, 2012 to shareholders of record at the close of business on September 4, 2012. In March 2011, the Company announced that the Board approved a Stock Repurchase Program which authorizes the Company to repurchase up to $200.0 million of its outstanding common stock (the “2011 Stock Repurchase Program”) from time to time, either on the open market or through privately negotiated transactions.The 2011 Stock Repurchase Program will be financed by the Company’s existing cash, cash flow and other liquidity sources, as appropriate. During 2011, the Company spent $100.0 million under the 2011 Stock Repurchase Program to repurchase approximately 6.1 million shares of its common stock. During the current year, the Company repurchased an additional 4,400 shares of its common stock for $61.6 thousand under the 2011 Stock Repurchase Program. On June 11, 2012, the Company announced that its Board has chosen not to spend additional capital under the 2011 Stock Repurchase Program at this time. 6. Retirement Plan The Company sponsors a frozen defined benefit plan. The components of pension cost (income) for each period are as follows (in thousands): Thirteen Weeks Ended Twenty-Six Weeks Ended July 28, 2012 July 30, 2011 July 28, 2012 July 30, 2011 Interest cost $ Expected return on plan assets ) Net loss amortization 40 79 Net periodic pension cost (income) $
